Opinion.— Appellant’s position is that this charge is erroneous, and obviously the verdict was the direct result of this error. If the facts as alleged by appellant- be taken as true, then the Hammack judgment was voidable only, and was susceptible of being ratified or confirmed. 51 Tex., 344; 54 Tex., 543; 8 Tex., 80.
Sneed could have, notwithstanding the irregularity complained of, so ratified and confirmed the Hammack judgment as to have thereafter precluded himself from questioning its binding force. But acquiescence would not necessarily constitute ratification; and whether or not there had been such an acquiescence in this judgment by Sneed as to make it a ratification upon his part is a question of fact that should be submitted by the court to the jury. Considering the conflicting character of the evidence, the form and phraseology of the charge, and its pointed con*352elusions, in which the existence of a fraudulent intent is made the turning point in the case, it appears that the jury were controlled, and very likely misled, by this charge.
In our opinion the charge of the court was erroneous in the particulars indicated, and the judgment ought to be reversed and the cause remanded.
Reversed and remanded.